Citation Nr: 0127065	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  01-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel






INTRODUCTION

The veteran had recognized guerrilla service from February 
1945 to July 1945.  He died on December [redacted], 1994.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death.  

The statement of the case issued by the RO in June 2001 also 
addressed the matter of the appellant's entitlement to 
accrued benefits.  The RO determined that the appellant had 
not timely filed a claim for such benefits.  In this regard, 
it is noteworthy that although the claim for service 
connection for the cause of the veteran's death was filed on 
a form which encompasses accrued benefits claims, the 
appellant has never indicated she was seeking accrued 
benefits.  Significantly, the veteran did not have a pending 
claim with VA at the time of death.  There has been no notice 
of disagreement or substantive appeal on the matter of 
accrued benefits conferring on the Board jurisdiction over 
that issue.  Accordingly, that matter is not for 
consideration herein.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1994; the immediate 
cause of his death was myocardial infarction; hypertension 
was listed as a contributory cause.  

2.  The veteran's hypertension and/or cardiovascular disease 
was not manifested in service or in the first postservice 
year, and is not shown to have been related to the veteran's 
active service or to his service connected disabilities. 

3.  The veteran's only service connected disability, 
residuals of a left leg gunshot wound (GSW) consisting of 
injury to muscle group (MG) XI and rated 10 percent 
disabling, did not cause or contribute to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) is not warranted as VA has already met its 
obligations to the appellant under that statute and the 
implementing regulatory changes (66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  All relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
appellant would aid in substantiating her claim.  The record 
contains service medical records and a VA medical opinion.  
The RO requested medical records from non-VA sources 
identified by the appellant, and she was advised of all 
applicable law and regulations and of the type of evidence 
necessary to substantiate her claim.  Additionally, the RO 
prepared a comprehensive statement of the case.  In view of 
the foregoing, the Board finds that VA has fully satisfied 
its duties under VCAA.  As the change in the law also has no 
material effect on adjudication of her claim, the Board finds 
that it may consider the merits of this appeal without 
prejudice to her.  See Bernard v Brown, 4 Vet. App. 384 
(1993).  

Factual Background

Service medical records do not make reference to hypertension 
or cardiovascular disease.  They reflect that in May 1945 the 
veteran sustained a left calf GSW when his rifle misfired.

By August 1954 rating decision, the RO granted service 
connection for residual of a left leg GSW, specifically, for 
moderate injury to left MG XI, rated 10 percent disabling.  

The veteran died on December [redacted], 1994.  The immediate cause 
of death was listed as myocardial infarction due to 
hypertension.  

An August 1999 letter from B.C. Desamito, M.D. indicated that 
he treated the veteran in December 1992 for "INI", 
congestive heart failure, arthritis, and swelling of the 
foot.  According to Dr. Desamito, "[the veteran] expired in 
December [redacted], 1994 of the same cause."

In January 2000, the appellant filed a claim of service 
connection for the cause of the veteran's death.  

In a May 2000 letter, Dr. Desamito opined that the veteran's 
service-connected gunshot wound contributed to his 
hypertension and myocardial infarction because it contributed 
to his relative immobility.  Specifically, his immobility 
contributed to osteoporotic changes and plaque deposits in 
the cardiovascular system leading to myocardial ischemia and 
hypertension, which hastened and caused his death.  According 
to Dr. Desamito, immobility was the root cause of 
hypertension-related complications, myocardial ischemia, etc. 
. .

In an October 2000 letter, Dr. Desamito stated that the 
veteran's medical records were no longer available because 
the St. Patrick Polyclinic, of which he was the medical 
director, ceased operations in 1996.  According to his 
recollection, the veteran was one of his patients.  He 
recalled that the veteran was suffering from hypertension and 
possible myocardial problems, which resulted in myocardial 
infarction.  Contributory factors included possible bone 
changes (osteoporosis) due to immobilization secondary to a 
gunshot wound sustained during World War II.  

In another October 2000 letter, Dr. Desamito indicated that 
L.B. Gonzales, M.D., Chief of Clinics at Eastern Pangasinan 
District Hospital, died in 1997 and that records could no 
longer be retrieved from that institution.  

In December 2000, the RO turned to the Manila VA Outpatient 
Clinic for an opinion regarding the cause of the veteran's 
death.  The RO provided a summary of the pertinent facts as 
well as Dr. Desamito's opinion.  The RO then asked that a 
physician review the record and provide an opinion regarding 
whether the veteran's service-connected disability 
contributed to his death and to comment on Dr. Desamito's 
opinion.

In December 2000, a VA physician provided a medical opinion 
at the RO's request.  The physician stated that the cause of 
the veteran's death was myocardial infarction secondary to 
hypertension.  She indicated that almost all myocardial 
infarctions resulted from coronary atherosclerosis and that 
hypertension aggravated coronary atherosclerosis.  
Nonatherosclerotic causes of myocardial infarction included 
arthritis, trauma to the coronary arteries, embolism to the 
coronaries, metabolic or proliferative disease, hematologic 
problems such as polycythemia vera, and miscellaneous 
conditions like myocardial contusions.  The physician 
concluded that an injury to a limb did not cause myocardial 
infarction unless the trauma involved the coronary arteries 
directly and that the veteran's left leg injury did not 
contribute to myocardial infarction.

The appellant was duly notified of the VA physician's 
opinion. 

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.306.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If 
cardiovascular disease or hypertension is manifested to a 
compensable degree within a year following discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.
The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
Id.; See also 38 C.F.R. § 3.102.  When a claimant seeks 
benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App.49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

As stated above, the veteran died of myocardial infarction 
secondary to hypertension.  Service records make no mention 
of hypertension or cardiovascular disease, and there is no 
indication in the record that either disease was manifested 
in the first postservice year.  Accordingly, service 
connection for the cause of the veteran's death on the basis 
that the listed death-causing disease(s) were incurred or 
aggravated in service, or may be presumed to have been 
incurred in service, is not warranted.  

There remains for consideration the matter of whether service 
connected disability contributed to cause death.  The 
veteran's only service-connected disability was left leg GSW 
residuals.  A VA physician reviewed the record and concluded 
that the veteran's left leg injury did not contribute to his 
fatal myocardial infarction.  The Board is cognizant of Dr. 
Desamito's opinion stating that the veteran's service-
connected left leg injury contributed to his immobility, 
which in turn precipitated or worsened his hypertension that 
ultimately caused the fatal myocardial infarction.  Dr. 
Desamito, however, based his opinion on recollection, as he 
had no medical records or access to the claims file.  The 
Board accords greater probative value to the opinion of the 
VA physician who reviewed the entire record and based the 
opinion on fact, not recollection.  The service connected 
disability did not involve a vital organ, and there is no 
evidence in the record that it contributed to cause, or 
hastened death.  

As the veteran died of disability unrelated to service, 
service connection for the cause of his death must be denied.  
This is not a case where the evidence is in relative 
equipoise.  See 38 U.S.C.A. § 5107; Gilbert, supra.  The 
preponderance of the evidence is clearly against the claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

